     Case 5:15-cv-00041-MTT-CHW Document 214 Filed 02/05/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

TIMOTHY GUMM, et al.,                         )
                                              )
                                              )
                     Plaintiffs,              )
                                              )
              v.                              )    CIVIL ACTION NO. 5:15-cv-41 (MTT)
                                              )
RICK JACOBS, et al.,                          )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                              ORDER

       On January 17, 2019, the Court granted the parties’ joint motion for preliminary

approval of class action settlement. Doc. 210. The Order granting that motion noted

that a fairness hearing is set for April 30, 2019, at which time the Court will hear any

objections and comments raised by class members. Id. at 18. The Order also noted

that if the settlement is approved, the Court will certify a settlement class, and all claims

for injunctive and declaratory relief will be resolved. Id. at 1-3.

       Final approval of the settlement would also moot the Plaintiffs’ pending motion for

a preliminary injunction (Doc. 154) and the Plaintiffs’ pending amended motion to certify

class (Doc. 161). Because the proposed settlement would moot both motions, they are

DENIED without prejudice. In the event the settlement agreement is not approved, the

Plaintiffs may reinstate those motions by providing notice.

       SO ORDERED, this 5th day of February, 2019.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, JUDGE
                                                   UNITED STATES DISTRICT COURT
